PER CURIAM.:
The appellant in this case was the co-defendant of the appellant in Commonwealth v. Davis, 225 Pa.Super. 242, 310 A.2d 334 (1973). In that case, this court held that the lower court had erred in denying Davis’ motion to suppress. The facts and issues in this case are identical with those of Davis, supra, and compel our holding that the lower court erred in denying appellant’s motion to suppress.
The judgment of sentence of the lower court is reversed and appellant is granted a new trial.
VAN der VOORT, J., did not participate in the consideration or decision of this case.